  Case 19-00747         Doc 20     Filed 09/25/19 Entered 09/25/19 11:52:53                Desc Main
                                     Document     Page 1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

In re Valerie Andrews-Lewis,                     )
                                                 )         No. 2018 BK 12976
                                 Debtor.         )
                                                 )
VALERIE ANDREWS-LEWIS,                           )
                                                 )
                                 Plaintiff,      )
                                                 )
                v.                               )         Adv. Proc. No. 19 AP 747
                                                 )
EASTERN SAVINGS BANK, FSB; and                   )
KLEIN, DADAY, ARETOS &                           )
O'DONOGHUE, LLC                                  )
                                                 )
                                 Defendants.     )

                                       NOTICE OF MOTION

        YOU ARE HEREBY NOTIFIED that on Wednesday, October 9, 2019, at 10:00 a.m. or
as soon thereafter as counsel may be heard, I shall appear before the Honorable Judge Timothy
A. Barnes, or any judge sitting in his stead, in the courtroom usually occupied by him in Room
744, of the United States Bankruptcy Court, Northern District of Illinois at 219 South Dearborn,
Chicago, Illinois, and then and there present the attached, MOTION TO WITHDRAW.

***To ensure notice of any action in this case, VALERIE ANDREWS-LEWIS, should retain other counsel
herein or file with the clerk of the court, within 21 days after the entry of the order of withdrawal, her
supplementary appearance stating an address at which service of notices or other papers may be had
upon VALERIE ANDREWS-LEWIS.

                                                                 Respectfully Submitted,
                                                                 VALERIE ANDREWS-LEWIS

                                                                 /s/ Sheryl M. Ring
                                                                 By one of her attorneys,
                                                                 Sheryl Ring, Esq.


Sheryl Melanie Ring, Esq. #6311043
Open Communities Legal Assistance Program #62447
990 Grove Street, Suite 500
Evanston, Illinois 60201
(847) 501-5760
sheryl@open-communities.org                          35T
  Case 19-00747       Doc 20     Filed 09/25/19 Entered 09/25/19 11:52:53            Desc Main
                                   Document     Page 2 of 5


                                CERTIFICATE OF SERVICE
        I, Sheryl Ring, an attorney, certify that I served a copy of the foregoing document to the
party named below via the CM ECF Bankruptcy Court electronic filing system and electronic
mail at or before 5:00 p.m. on Friday, September 23, 2019.



                                                             /s/ Sheryl Ring
                                                             Sheryl Ring

                                         SERVICE LIST

Valerie Andrews-Lewis                                Stephen G. Daday
2104 East 73rd Street                                Klein, Daday, Aretos & O’Donoghue, LLC
Chicago, IL 60649                                    2550 W. Golf Road, Suite 250
312-871-8236                                         Rolling Meadows, IL 60008
valerieandrewslewis@gmail.com                        224-265-4337
                                                     SDaday@kdaolaw.com
                                                     DLee@kdaolaw.com
  Case 19-00747       Doc 20     Filed 09/25/19 Entered 09/25/19 11:52:53           Desc Main
                                   Document     Page 3 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

In re Valerie Andrews-Lewis,                 )
                                             )      No. 2018 BK 12976
                               Debtor.       )
                                             )
VALERIE ANDREWS-LEWIS,                       )
                                             )
                               Plaintiff,    )
                                             )
               v.                            )      Adv. Proc. No. 19 AP 747
                                             )
EASTERN SAVINGS BANK, FSB; and               )
KLEIN, DADAY, ARETOS &                       )
O'DONOGHUE, LLC                              )
                                             )
                               Defendants.   )

                                  MOTION TO WITHDRAW

       NOW COMES the OPEN COMMUNITIES LEGAL ASSISTANCE PROGRAM, by and

through, Sheryl M. Ring, and files their Motion to Withdraw as attorney of record for Plaintiff

and would state in support thereof the following:

   1. I am the attorney of record for Plaintiff, VALERIE ANDREWS-LEWIS.

   2. The Motion to Withdraw is based upon Plaintiff’s request for counsel to withdraw from

       the above-noted matter.

   3. The address on file and last known address for Plaintiff is: 2104 East 73rd Street

       Chicago, IL 60649.

       WHEREFORE, undersigned counsel respectfully requests this Honorable Court grant this

Motion to Withdraw as counsel for the above-named Plaintiff.
 Case 19-00747     Doc 20   Filed 09/25/19 Entered 09/25/19 11:52:53      Desc Main
                              Document     Page 4 of 5


                                                   Respectfully Submitted,
                                                   VALERIE ANDREWS-LEWIS

                                                   /s/ Sheryl M. Ring
                                                   By one of her attorneys,
                                                   Sheryl Ring, Esq.

Sheryl Melanie Ring, Esq. #6311043
Open Communities Legal Assistance Program #62447
990 Grove Street, Suite 500
Evanston, Illinois 60201
(847) 501-5760
sheryl@open-communities.org               35T
  Case 19-00747      Doc 20      Filed 09/25/19 Entered 09/25/19 11:52:53       Desc Main
                                   Document     Page 5 of 5


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS

In re Valerie Andrews-Lewis,                 )
                                             )    No. 2018 BK 12976
                               Debtor.       )
                                             )
VALERIE ANDREWS-LEWIS,                       )
                                             )
                               Plaintiff,    )
                                             )
              v.                             )    Adv. Proc. No. 19 AP 747
                                             )
EASTERN SAVINGS BANK, FSB; and               )
KLEIN, DADAY, ARETOS &                       )
O'DONOGHUE, LLC                              )
                                             )
                               Defendants.   )

                                             ORDER

      This matter coming before the court on Plaintiff’s Motion to Withdraw Attorney of
Record, the court being advised in the premises,

IT IS HEREBY ORDERED:

       Plaintiff’s Motion to Withdraw Attorney of Record is GRANTED.


                                                       ________________________________
                                                         Judge

                                                       ________________________________
                                                         Date


Sheryl Melanie Ring, Esq. #6311043
Open Communities Legal Assistance Program #62447
990 Grove Street, Suite 500
Evanston, Illinois 60201
(847) 501-5760
sheryl@open-communities.org
